DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020, has been entered.



Claim Disposition

3.	Claim 2, 12 and 14 have been cancelled. Claims 1, 3-11, 13 and 15-16 are pending. Claims 1, 3-11 and 15-16 are under examination. Claim 13 is withdrawn from 



Claim Objections

4.	Claims 1, 3-11 and 15-16 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “….(a), (b), (c), (d), (e) and (f)…”.  The dependent claims hereto are included.
	For clarity and precision of claim language it is suggested that claim 5 is amended to read, “..one or more exogenous polynucleotide (s) of (a) is codon optimized…”;  OR “..one or more exogenous polynucleotide (s) of (a)-(f) is codon optimized…”. See also claim 6.
	For clarity it is suggested that claim 7 is amended to read, “…an enzyme(s) that degrade…”;  and “…a modification of one or more…”. The dependent claims hereto are included.
Appropriate correction is required.





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying
out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7-10 and 15 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: "To fulfill the written description requirement, a 
The claimed invention as amended is directed to “a non-naturally occurring microorganism that produces taurine and/or taurine precursor selected from cysteate, sulfoacetaldehyde and hypotaurine, wherein the microorganism is a bacterial microorganism..comprising deletion of one or more genes that encode enzymes…. or modification….”. The claimed invention is not adequately described with respect to deletion of one or more genes that encode enzyme(s) that degrade taurine…. or a modification of one or more genes that encode enzyme (s) that degrade taurine….”. There are no indicia in the claimed embodiment as to what gene, what enzyme and what modification. Independent claim 1 from which claim 7 depends recites that the microorganism comprises one or more exogenous polynucleotide(s) that encodes one or more enzymes and that the microorganism produces taurine and/or at least one taurine precursor selected from the group consisting of cysteate, sulfoacetaldehyde and hypotaurine, however, there is no one to one correspondence between these limitations 
Therefore, the claimed invention is not adequately described based on the recitation in claim 9 that the microorganism is genetically modified or artificially preselected to produce carotenoid with no specific information is provided to accomplish these results, and instant claim 15 is not adequately described because the claim recites that “the microorganism accumulates intracellular taurine and/or hypotaurine…which aids in the folding of one or more native or heterologous proteins…” and there are no indicia about the specific action to result in “folding” and what proteins native or heterologous gets this benefit and claim 1 from which it depends is directed to production of taurine or taurine precursors (cysteate, sulfoacetaldhyde and hypotaurine” and it is not clearly described if the other precursors are accumulated and “production of the taurine and/or taurine precursor does not necessarily equate to accumulation intracellularly.  Adequate written description is needed to inform the ordinary skilled worker of what is inventive and to demonstrate possession of the claimed genus.

A representative number of species means that the species, which are adequately described, are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.


The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342,
1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 are ambiguous thus indefinite because it is unclear which one of the polynucleotides is optimized when claim 1 has polynucleotides listed in items (a-f), and there is no clear indication that all of them are optimized.






Response to Arguments

7.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot.   New rejections have been instituted based on amendments made to the claims for the reasons stated above.
 



Conclusion

8.    No claims are presently allowable. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652